United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 4, 2007
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 06-41501
                          Summary Calendar



UNAUTHORIZED PRACTICE OF LAW COMMITTEE,

                          Plaintiff - Appellee,

v.

ELIJAH W. RATCLIFF,

                          Defendant - Appellant.




                        --------------------
            Appeal from the United States District Court
         for the Eastern District of Texas, Lufkin Division
                        USDC No. 9:06-CV-171
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellee, Unauthorized Practice of Law Committee (“UPLC”),

filed suit in Texas state court pursuant to Texas Government Code

§ 81.101, alleging that Appellant, Elijah Ratcliff, has engaged in

a pattern of conduct constituting the unauthorized practice of law.

Ratcliff sought removal to the United States District court for the

Eastern District of Texas. The district court determined there had

been no showing of federal jurisdiction and therefore ordered the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
case to be remanded back to the state court. Ratcliff appeals the

order to remand.

     In its ruling, the district court determined that Ratcliff had

not established diverse citizenship of the parties, nor had he

established the requisite amount in controversy. In addition, the

district court noted, “[t]he pleadings in this case . . . do not

reveal any federal law conferring jurisdiction upon this Court to

consider the asserted claims. [UPLC] seeks relief exclusively

pursuant to a State law and no counterclaim has been filed.”

     We do not have jurisdiction to review an order to remand based

on a lack of subject matter jurisdiction unless the case was

removed under the civil rights statute 28 U.S.C. § 1443. Charter

Sch. of Pine Grove, Inc. v. St. Helena Parish Sch. Bd., 417 F.3d

444, 446 (5th Cir. 2005); 28 U.S.C. § 1447(d). Ratcliff has not

made the requisite showing that this case was properly removed

pursuant to § 1443. See Johnson v. Mississippi, 421 U.S. 213, 219-

220 (1975) (discussing the two-prong test under § 1443(1)); see

also City of Greenwood v. Peacock, 384 U.S. 808, 824 (1966)

(determining § 1443(2) gives a privilege of removal only to federal

officers and agents).

     Therefore, pursuant to § 1447(d), we lack jurisdiction to

review the order to remand.



The appeal is DISMISSED for want of jurisdiction.